NOT DESIGNATED FOR PUBLICATION

                                                  No. 120,137

                  IN THE COURT OF APPEALS OF THE STATE OF KANSAS


                                         WILLIAM PAUL SPANGLER,
                                                Appellee,
                                                         v.
                                              STATE OF KANSAS,
                                                 Appellant.


                                       MEMORANDUM OPINION


       Appeal from Shawnee District Court; MARK S. BRAUN, judge. Opinion filed March 13, 2020.
Affirmed.


       Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellant.


       Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, for appellee.


Before STANDRIDGE, P.J., LEBEN and BRUNS, JJ.


       PER CURIAM: The State appeals from the district court's decision granting
William Paul Spangler's K.S.A. 60-1507 motion and ordering a new trial. On appeal, the
State contends that the district court erred in concluding that Spangler's trial counsel
provided ineffective representation. The State argues that the district court applied the
wrong legal standard. In the alternative, the State argues that even if the district court
applied the correct legal standard, Spangler failed to establish a reasonable probability of
a different outcome but for ineffective assistance of trial counsel. Finding no error, we
affirm the district court’s decision granting the K.S.A. 60-1507 motion.
                                                  1
                                                    FACTS


      In March 2013, the State charged Spangler with one count of murder in the first
degree arising out of the shooting of Faustino Martinez in Topeka. Spangler retained
Matthew B. Works to represent him at trial. On August 9, 2013, a jury convicted
Spangler of second-degree murder. Later, on June 5, 2015, his conviction was affirmed
by this court. State v. Spangler, No. 112,270, 2015 WL 3632523 (Kan. App. 2015)
(unpublished opinion). No petition for review was filed and the Kansas Supreme Court
issued a mandate on July 9, 2015.


      The facts of the underlying criminal case were summarized on direct appeal as
follows:


              "On March 23, 201[3], Tino and his family went to Topeka for a family birthday
      celebration at Gino Martinez' (Gino) apartment. Gino lived in an apartment on the second
      floor of the Capitol Suites Apartment building (the Building), and Gino's sister lived on
      the third floor of the Building. The Building's entry way had two sets of doors with an
      airlock space between them. The inner doors were always locked for the residents' safety.
      The hallway to each of the three floors was accessible through an unlocked door with the
      apartment on each floor accessed through a locked door from the common hallway.
              "Around 2 a.m., family members returned from a grocery run. To aid in
      unloading the groceries, Gino placed a box of juice containers in the interior doorway to
      the stairwell to keep the door from locking so the groceries could be carried in without
      Gino having to unlock the door. Prior to the family members' return, Gino, Tino, and
      Dijon Chandler Phillips (DJ) had been in the airlock space smoking cigarettes.
              "Around this time, Spangler, who lived in his apartment on the third floor, and
      his friend, Valerie Mentzer, returned to the Building from a local bar. Spangler testified
      he had a few beers and a drink while at the bar. While exiting the vehicle, Spangler and
      Mentzer saw Tino and D.J. at a nearby vehicle. D.J. testified Spangler looked at them and
      said, 'What the fuck you looking at?' Spangler's comment upset Tino, but he did not
      verbally respond. Spangler testified he could clearly see D.J. was armed. Tino and D.J.

                                                       2
were advocates of open carry and had firearms openly visible on their person. Mentzer
and Spangler testified D.J.'s and Tino's staring frightened them and so Spangler told
Mentzer, 'Start walking. Don't turn around. I know he's got—just go.' Spangler testified
he heard feet scraping behind him. When he turned around, Spangler believed Tino was
about to give chase, so he told Mentzer, 'Go, I mean go now.'
        "As Spangler and Mentzer entered the Building, Gino held the door open for
them. Gino and Spangler recognized each other as tenants of the Building, but they did
not know each other personally. Gino testified that when Spangler and Mentzer entered
the airlock, he told them, '[D]on't mind the juice boxes,' as an indication a box was
holding the door open. Mentzer stepped over the box as she entered. Spangler kicked the
box backwards from the door, scattering the juice containers. Spangler testified he kicked
the box because he was being chased and he wanted the door to lock. Spangler and
Mentzer went up the stairwell to Spangler's apartment. Mentzer testified she ran up the
stairs as fast as she could because she was scared for her life. However, Gino testified
neither Spangler nor Mentzer were running or moving at a fast pace.
        "At trial, Spangler testified that as he was unlocking his door, he heard people
coming up the stairs; however, he did not actually see anyone chasing them. Mentzer and
Spangler entered the apartment and locked the door. No one knocked on the door or tried
to force their way into the apartment. Neither Spangler nor Mentzer called 911.
        "While Mentzer was locking the deadbolt, Spangler went into his bedroom and
returned with a loaded assault rifle. Spangler testified he retrieved and loaded the assault
rifle because Mentzer was crying and he was panicking. At trial, Spangler claimed he had
never fired the rifle before, never read the manual, and had no training on how to
properly use the rifle. Spangler told Mentzer to lock the door behind him and exited his
locked apartment to investigate the people coming up the stairs.
        "Spangler's testimony reflects that when he exited his apartment, he looked both
directions and saw no one in the hallway. He decided to go looking for the men even
though he knew they appeared to be friends with Gino. He took the gun with no bullet in
the chamber as a 'scare tactic' because he wanted to make sure the men did not come back
upstairs. Spangler walked down the hallway to the stairwell and did not see anyone. He
then walked down several flights of stairs between the third floor and the entrance to the
Building and did not see anyone in the stairwell. When Spangler reached the first floor
landing, he saw Tino, D.J., Gino, and Maria Garcia in the airlock between the exterior


                                                  3
door of the Building and the second locked doorway to obtain access to the stairs leading
to each floor of the Building.
        "Spangler testified that as he approached the group with the assault rifle and
before he could address them, Tino stepped forward and said, 'What are you going to do,
shoot me?' Spangler testified Tino did not have a gun on him at the time. Spangler further
testified that it was silent for a moment and then Tino began slowly walking up the stairs.
Spangler did not know what to do because he was not expecting anyone to approach him
while he was holding an assault rifle. Here, the testimony of the parties' conflicts as to
what happened next—either Spangler went back upstairs without responding to Tino and
Tino followed or Spangler turned and fled because Tino was chasing him at full speed.
There were no cameras in the stairwell.
        "Spangler testified that at the top of the stairs leading to the third floor a struggle
occurred between Tino and himself; but despite losing both shoes, he was able to get
away from Tino. As Spangler ran down the third floor hallway, he put a bullet in the
chamber of the assault rifle, turned towards Tino, and fired a warning shot. Spangler
testified Tino just kept coming at him after the warning shot, so he attempted to shoot
him in the leg but instead hit him in the lower abdomen. Spangler stated that when Tino
was shot, Tino grabbed his abdomen and said, 'I've been shot, I've been shot, help.'
Spangler further testified that Tino 'turned around and started walking toward the door
that [Spangler and Tino] came in through.' Spangler was observed on videotape fleeing
the apartment building using a different stairwell and exit. Spangler ditched the assault
rifle under a truck a few blocks away. Tino was approximately 50 feet from Spangler's
apartment when he was shot.
        "The surveillance video reflects Tino entered the airlock shortly after Spangler
and Mentzer went through. Gino testified that when Tino and D.J. entered the airlock, he
told them, 'Hey these guys just kicked the juices.' Tino then sat down his drink and put
his gun on the ground inside the airlock. The surveillance video reflects Tino and D.J.
were trying to enter the interior doors and Gino unlocked the door. D.J. testified he and
Tino went upstairs to talk to Spangler about kicking the juice box. D.J. stated Tino was
upset over what kind of person would kick kid's juice boxes. D.J. testified when they
reached the third floor and did not see Spangler, they went back downstairs. At some
point around this time period, Gino handed Tino's gun to D.J. and told him to take it to
Gino's apartment and put it away. D.J. went to the second floor apartment and put the gun
away.
                                                   4
               "Maria testified she noticed Spangler standing on the first floor landing. Spangler
       had an assault rifle that appeared to be pointed at Tino. Maria testified Tino asked
       Spangler, 'Are you fucking kidding me?' and 'Are you seriously going to shoot me? Are
       you really going to kill me?'
               "Gino also testified and said he followed Tino up the stairs. Gino opened the door
       to the third floor and saw Spangler with his assault rifle. Tino had his hands down at his
       sides with his palms face up and open. Gino heard Spangler cock the assault rifle and saw
       Spangler move toward Tino. Tino asked Spangler, 'Are you going to fucking shoot me?'
       Scared, Gino turned to run back downstairs. However, as he was running down the stairs,
       Gino heard a gunshot and Tino's scream. Gino ran to help Tino and called 911. Tino died
       from blood loss due to the gunshot wound. Detective Scott Dickey with the Topeka
       Police Department testified he found no evidence of anyone shooting at Spangler and
       what appeared to be Spangler's first shot was found in the wall of the third floor hallway.
               "Spangler was charged with one count of first-degree murder. Prior to trial,
       Spangler submitted proposed PIK instructions. Spangler initially requested an instruction
       on self-defense and defense of a dwelling, and during the jury instruction conference he
       also requested an instruction on defense of another. After hearing each party's arguments,
       the district court denied Spangler's requested instructions for defense of a dwelling and
       defense of another. The district court gave Spangler's requested instruction on self-
       defense.
               "The jury found Spangler guilty of second-degree murder. Spangler was
       sentenced to a term of 186 months' imprisonment with 36 months' postrelease supervision
       and an order for restitution. Spangler timely appeals." State v. Spangler, 2015 WL
3632523, at *1-3.


       On October 19, 2015, Spangler filed a pro se K.S.A. 60-1507 motion, raising
several issues relating to the performance of both trial and appellate counsel. He later
filed two supplemental motions and one amended motion. Ultimately, the district court
appointed Gerald E. Wells to represent Spangler to pursue his K.S.A. 60-1507 motion.
On December 19, 2017, the district court held an evidentiary hearing. At the hearing,
Spangler testified and presented the testimony of four additional witnesses—his mother,



                                                        5
Robert W. Barnett, PhD, Julia Spainhour, and Works. Also, the State called three
witnesses—Matthew Peterson, Donald Hoffman, and Jason Hoffman.


Testimony of Dr. Robert Barnett


       Dr. Barnett testified that he is a clinical psychologist and was retained to conduct a
psychological evaluation of Spangler. Dr. Barnett conducted his evaluation on October
26, 2017. Following the evaluation, he prepared a written report stating his opinions. In
the report, which the district court admitted into evidence at the evidentiary hearing
without objection by the State, Dr. Barnett opined:


               "Specific to this case, there were some of the usual symptoms of post-traumatic
       stress disorder, particular[ly] vivid nightmares and paranoia.
               "As I mentioned in my report, normally flashbacks would be part of this
       presentation. But Mr. Spangler did not describe those except as occurring during sleep
       which is not out of the ordinary.
               "The—one of the critical issues in using this diagnoses is whether or not there is
       a traumatic event. And in this case it was Mr. Spangler's experience, he described to me,
       being robbed and beaten several weeks prior to the incident that led to his conviction."


       Dr. Barnett testified that Spangler showed some of the hallmark symptoms of
post-traumatic stress disorder (PTSD), including nightmares and paranoia. When asked if
he could determine whether the prior robbery influenced Spangler's actions leading up to
the shooting of Martinez, Dr. Barnett testified: "It's credible. I wasn't there, so I don't
know what his state of mind was at the time but what he described to me was credible."


       In his written report, Dr. Barnett stated that Spangler "is clear that had he not been
robbed and beaten, he would not have purchased any weapons, and would not have
reacted aggressively to being threatened in his apartment." Dr. Barnett testified that
Spangler's account of the robbery and beating was an important fact in his "diagnostic
                                                        6
impression" that Spangler suffered moderate PTSD. He explained that "if there was no
traumatic event, there would be no post traumatic stress disorder."


       Although Dr. Barnett found that Spangler did not "appear . . . to be suffering from
any major mental disease or defect," he rendered the opinion that the robbery did play a
role in his actions on the night of the shooting of Martinez "to a moderate degree.'" In
response to a question by the State about whether Dr. Barnett would have been able to
testify at the trial that Spangler was incapable of forming the intent to kill another person,
he responded: "Well, the problem is, you are talking about a time that was three or four
years before I did this evaluation. I don't know what an evaluation three years earlier,
four years earlier would have produced. I can't speak to that."


Testimony of Julia Spainhour


       Spainhour testified that she is an attorney with the Kansas Capital Habeas Office
and has practiced law since 1996. She testified that she had "tried maybe a hundred trials"
as a criminal defense attorney. After providing details of her qualifications and
experience, Spangler's counsel proffered Spainhour as an "expert in criminal litigation,"
and the State responded that it had no objection.


       Spainhour testified that she was asked to review the trial record as well as Dr.
Barnett's written report. She did so to render an opinion on the question of "whether a
defendant's diagnoses of post traumatic stress disorder or other significant mental illness
would have made a difference in the way the defense would have been presented." At the
hearing, Spainhour testified:


               "Well, it was clear from the trial record . . . that the defense asserted was a self
       defense. And after viewing Dr. Barnett's report, it seemed to offer the existence of some
       evidence that would lead me to believe that the defendant in this case . . . could have been

                                                         7
       suffering from post traumatic stress disorder or some other mental illness that would have
       caused his actions to be affected on the day in question."


       Spainhour opined that Spangler's mental health status should have been raised by
trial counsel in the context of supporting the request for the lesser included offense
instruction of voluntary manslaughter, which requires an unreasonable but honest belief
of self-defense. Although Spainhour acknowledged that the district court gave an
involuntary manslaughter instruction to the jury, she testified that it was possible that
Spangler's "heightened or fragile mental state at the time of the offense" could have been
offered as evidence at trial. On cross-examination, Spainhour clarified that in her opinion,
"the information that's contained in Dr. Barnett's report should have been investigated
and pursued as part of the defense preparation for trial in this case." Spainhour also
testified that "[a] defendant's state of mind at the time of the crime is always [a] relevant
area for investigation."


Testimony of Sandra Brading


       Sandra Brading—who is Spangler's mother—testified that she met with Works
"[p]robably ten times" before the jury trial. According to Brading, Works "promised" her
that the worst thing Spangler could get convicted of was manslaughter and that he
laughed off her concerns. Brading testified that she informed Works "[m]any times"
about an incident that had occurred just a few weeks before the shooting of Martinez
where Spangler and one of his coworkers "were pistol whipped and attacked and had
their billfolds and their money stolen from them."


       Specifically, Brading testified:


               "I probably mentioned that almost every single time I met with him because I
       thought that was important, that, you know, he wouldn't have reacted the way he did had

                                                        8
       that not happened. And he said he was going to take care of it. You know, he, you know,
       assured me that he understood, and he knew what happened, and he would take care of
       it."


       Brading alleged that she expressed her belief that the prior incident had "set this
all in motion" to Works but he told her that there was no need to investigate.


Testimony of Matthew Works


       Works testified that he has been an attorney since 1982 and had primarily focused
his legal career on criminal law both as a prosecutor and defense counsel. He estimated
that he had tried over 100 criminal cases with 20 to 40 of those cases involving a
homicide. Works recalled that after Spangler retained him, the two met on multiple
occasions to prepare for trial.


       Works testified about his work on the case, including the review of discovery
produced by the State, reading the police reports on the shooting, examining the
evidence, and preparing Spangler to testify at trial. According to Works, he believed that
the best defense strategy would be to attempt to justify the shooting as self-defense.
Although Works remembered that Spangler had told him about an incident where he had
been robbed and beaten about a "month or two" before shooting Martinez, he testified
that he was not given many details and that he found it significant that Spangler did not
report the incident to the police.


       Works did not remember whether he spoke with David Miller, the other person
who was allegedly beaten and robbed. Instead, Works testified that he believed all the
information about the prior incident came from Spangler and his mother. Moreover,
Works recalled telling Spangler and his mother that he did not believe possible mental
health issues related to the robbery were "sufficient" to introduce at trial.
                                                      9
       Works explained that he did not have Spangler examined by a mental health
professional because he did not believe the matter warranted any further investigation and
he did not believe that Spangler's mental state was a defense to the shooting of Martinez.
Works testified that he "didn't think that post traumatic stress disorder would be a defense
to the crime itself." He also testified that neither Spangler nor his mother ever told him
that Spangler had a mental disease or defect.


       Works testified that given the theory of the case and his trial strategy, the fact that
Spangler had been robbed and beaten before the shooting would not have changed the
outcome of the trial. Works explained that he did not think it would have benefited
Spangler to present evidence about the prior incident because it "would indicate that there
was violence in his past and he may become a violent person himself, and that's not what
we want to paint him as." Works also expressed his fear that the jury may have thought
that Spangler was lying about the alleged robbery and beating because it was never
reported.


       Works explained that his strategy was to present evidence that Spangler was acting
defensively—not aggressively—when he shot Martinez. Works testified that he prepared
the case for trial on the theory of self-defense. He also pointed out that he was able to
convince the jury not to convict Spangler of first-degree murder. Instead, the jury
convicted Spangler of the lesser included offense of second-degree murder, which
resulted in a substantially lower prison sentence. Ultimately, Works testified that he
provided Spangler with effective assistance of counsel.


Testimony of William Spangler


       At the hearing, Spangler testified that he had been robbed and beaten about three
weeks before the shooting of Martinez. Spangler testified that after the incident, he felt

                                                 10
nervous and frightened. According to Spangler, he had "periodically" been having
"nightmares of the event reoccurring." He also indicated that after the robbery he was "on
[his] toes" and ready for another confrontation. Spangler testified that on the night he shot
Martinez, he felt frightened and "ran to meet force with force." Spangler explained that
he was "acting a little more aggressively and probably was a little more paranoid than" he
was normally.


       Spangler further testified that he told Works about the robbery during their first
meeting at the jail following his arrest. Spangler recalled that Works told him that he
would investigate the incident and said he might "get some experts or something like
that." Spangler also expressed his belief that his experience with the robbery affected his
state of mind on the night he shot Martinez.


The State's Witnesses


       The State called Jason and Donald Hoffman, the attorneys who represented
Spangler on his direct appeal. However, their testimony is not relevant to the issue raised
in this appeal. The State also called Matthew Patterson, the lead prosecutor on the case
who testified about plea negotiations—or the lack thereof—but gave no opinion
regarding the quality of the defense presented at trial.


The District Court's Ruling


       At the conclusion of the hearing, the district court took the K.S.A. 60-1507 motion
under advisement. Following the hearing, the parties submitted written closing
arguments. Finally, on September 25, 2018, the district court issued a 73-page written
memorandum decision and order granting the motion based on his first claim of
ineffective assistance of trial counsel for failing to adequately investigate Spangler's

                                                 11
mental health and ordering a new trial. The district court denied relief on the remaining
claims for relief.


       In the memorandum decision and order, the district court reviewed the evidence
presented at the hearing. Although the district court noted that it had difficulty believing
Spangler's and his mother's testimony about the robbery and beating, it found that there
was no evidence presented to counter their testimony. Significantly, the district court
relied heavily on the expert testimony of Spainhour in concluding that trial counsel's
performance was deficient for failing to investigate Spangler's mental health status and
how it might have affected his state of mind when he shot Martinez. Furthermore, the
district court found that based on defense counsel's failure to investigate Spangler's
mental health status at the time Martinez was shot, "the result [of the trial] cannot be
relied upon." Thus, the district court ordered a new trial.


       Thereafter, the State timely filed this appeal.


                                              ANALYSIS


       The sole issue presented on appeal is whether the district court erred in concluding
that trial counsel provided constitutionally deficient representation to Spangler resulting
in a denial of his right to a fair trial. We note that no cross-appeal was filed. Instead,
Spangler contends that the district court correctly found that trial counsel's performance
was ineffective and that he was denied a right to a fair trial as a result.


       When, as here, a district court has conducted a full evidentiary hearing to consider
a K.S.A. 60-1507 motion, we review the factual findings to determine whether they are
supported by substantial competent evidence and are sufficient to support the district
court's legal conclusions. In turn, we review the conclusions of law under a de novo

                                                  12
standard. Fuller v. State, 303 Kan. 478, 485, 363 P.3d 373 (2015); see also State v. Doelz,
309 Kan. 133, 138, 432 P.3d 669 (2019). This standard of review applies when the
district court grants a K.S.A. 60-1507 motion and the State appeals. McHenry v. State, 39
Kan. App. 2d 117, 119-20, 177 P.3d 981 (2008). Similarly, we use the same standard to
review claims of ineffective assistance of counsel. State v. Butler, 307 Kan. 831, 853, 416
P.3d 116 (2018).


       A claim of ineffective assistance of counsel is evaluated under the standard set
forth in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). Under the Strickland test, a defendant must establish two things: (1) that the
performance of defense counsel was deficient under the totality of the circumstances, and
(2) that the deficient performance resulted in prejudice. State v. Salary, 309 Kan. 479,
483, 437 P.3d 953 (2019). In other words, before an attorney's assistance is determined to
be so ineffective as to require a new trial, a defendant must show that there is a
reasonable probability the jury would have reached a different result had counsel's
performance not been ineffective.


       Judicial scrutiny of counsel's performance is highly deferential and requires
consideration of all the evidence. The reviewing court must presume that counsel's
conduct fell within the broad range of reasonable professional assistance. State v. Kelly,
298 Kan. 965, 970, 318 P.3d 987 (2014). Even if a defendant successfully establishes that
an attorney's performance was deficient, prejudice must also be shown. To show
prejudice, a defendant must establish a reasonable probability that but for the attorney's
errors, the result of the proceeding would have been different. "'A reasonable probability
is a probability sufficient to undermine confidence in the outcome.'" State v. Sprague,
303 Kan. 418, 426, 362 P.3d 828 (2015).




                                                 13
       The question for consideration is not "what is prudent or appropriate [for an
attorney to have done], but only what is constitutionally compelled." United States v.
Cronic, 466 U.S. 648, 665 n.38, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984). On appeal, we
are interested in whether the adversarial process worked sufficiently so that the defendant
received a fair trial.


       We note that the State suggests that the district court may have erroneously
applied the Cronic exception in reaching its decision. The Cronic exception is a narrow
exception that allows a court to—under limited circumstances—presume prejudice. The
exception applies only to limited circumstances, such as when defense counsel has
altogether failed to function as an advocate. Florida v. Nixon, 543 U.S. 175, 190, 125 S.
Ct. 551, 160 L. Ed. 2d 565 (2004) (quoting Cronic, 466 U.S. at 659). We note that under
Cronic, the exception provides for a new trial when a defendant is completely denied the
assistance of counsel at a critical stage of a proceeding without the need to show
prejudice. See Fuller, 303 Kan. 486-87. However, we do not find the Cronic exception to
be applicable under the circumstances presented in this case. Accordingly, Spangler was
required to meet both prongs of the Strickland test.


       We do not find the State's suggestion that the district court applied the Cronic
exception in this case to be supported by our review of the comprehensive memorandum
decision and order entered following the evidentiary hearing. Instead, a review of the
memorandum decision and order reveals that the district court applied both prongs of the
Strickland test. First, the district court concluded that trial counsel was ineffective for
failing to conduct any investigation about Spangler's mental health status. Second, after
finding counsel's performance was deficient, the district court concluded that Spangler
suffered prejudice as a result of trial counsel's failure to investigate. Thus, based on our
review of the record, we find no indication that the district court applied the Cronic
exception in this case.

                                                  14
Substantial Evidence of Deficient Performance


       Turning to the first prong of Strickland, we find that there is substantial evidence
in the record to support the district court's findings of fact and conclusions of law
regarding the deficient performance of trial counsel. Our role is not to substitute our
judgment for that of the district court as to this issue. Instead, our role is to determine
whether there is substantial evidence in the record to reasonably support the district
court's findings of fact and resulting conclusions of law.


       At the evidentiary hearing, Spangler presented testimony that defense counsel was
informed several times before trial of the prior robbery and beating in which he was the
victim. Likewise, Spangler presented evidence that there was a concern that the prior
incident may have affected his conduct on the night he shot Martinez. Moreover,
Spangler presented the testimony of a clinical psychologist, who rendered the opinion
that Spangler displayed symptoms of PTSD following the prior incident and that his
mental health status may have been affected on the night of the shooting. In addition, a
legal expert with extensive experience in criminal defense testified that trial counsel's
representation was deficient because he ignored the information provided to him about
the prior crime and failed to investigate how it may have affected Spangler's mental
health status.


       In determining that defense counsel's performance at trial was ineffective, the
district court found:


                 "It is clear that trial counsel took in the information provided by [Spangler] and
       his mother. While [trial counsel] addressed some concerns about possibly introducing
       another violent act and some potential negatives of using evidence about the
       robbery/beating, there did not appear to be a clear indication that trial counsel conducted



                                                         15
       enough of an investigation into the robbery/beating and its potential effect on [Spangler's]
       state of mind.


               "The court relies heavily on the expert testimony of Ms. Spainhour that trial
       counsel should have at least conducted come investigation into [Spangler's] mental
       health, including seeking some type of mental health screening or evaluation."


       We find the district court's findings of fact and conclusions of law to be adequate
to comply with Supreme Court Rule 165 (2019 Kan. S. Ct. R. 221) and K.S.A. 2019
Supp. 60-252. Although the district court did not make extensive findings on this issue, it
provided sufficient facts upon which a reasonable person could conclude that trial
counsel's performance was ineffective. Although trial counsel's strategy is entitled to
deference and the outcome of the trial was much better than it could have been based on
the first-degree murder charge brought by the State, there is substantial evidence in the
record—highlighted by Spainhour's testimony—that trial counsel failed to make a
reasonable investigation justifying his strategic choice as it related to Spangler's mental
health status at the time he shot Martinez. Thus, we conclude that there is substantial
evidence in the record to support the district court's determination that the performance of
defense counsel was deficient based on the totality of the circumstances.


Reasonable Probability of Prejudice


       As recognized above, a K.S.A. 60-1507 motion fails if the movant cannot establish
substantial prejudice regardless of whether trial counsel's performance was deficient. In
other words, a movant is not entitled to habeas corpus relief if the result of the trial would
have been the same with competent counsel. Salary, 309 Kan. at 483. So, before an
attorney's assistance can be found to be so ineffective as to require a new trial, the
movant must show that there is a reasonable probability the jury would have reached a
different result had counsel's performance not been ineffective.

                                                       16
         Here, the State argues that even if defense counsel had properly investigated
Spangler's mental health status at the time of the shooting of Martinez, it has not been
established with reasonable probability that the result of the trial would have been
different. The State correctly points out that the clinical psychologist who evaluated
Spangler prior to the evidentiary hearing testified that he did "not appear . . . to be
suffering from any major mental disease or defect." The State also points out that
Spangler received a self-defense instruction. As a result, the State suggests that even if
evidence regarding Spangler's mental health status being affected by the prior robbery
had been presented at trial, it would have simply "provided additional support to the
subjective prong of self-defense or a claim of imperfect self-defense."


         After hearing the testimony presented at the evidentiary hearing, the district court
found:


                 "The difficulty is that trial counsel should have sought some type of mental
         health screening or evaluation at the time this matter was in the pre-trial stage. Dr.
         Barnett conceded that he did not know what an evaluation done 3 years earlier might
         have indicated. He also conceded that he may—or may not—have come to the same
         conclusions 3 years earlier. Further, Ms. Spainhour's opinion was based on Dr. Barnett's
         opinion . . . [Spangler] could have been suffering from PTSD or some other mental
         illness that would have affected [his] actions the day of the shooting.


                 "The question becomes whether trial counsel's conduct undermined the
         adversarial process to the point that the trial can be relied upon to produce a just result.


                 "The court believes that the result in this case cannot be relied upon."


         Again, our role is not to substitute our judgment for that of the district court
regarding the findings of fact. Based on our review of the record, we find that there is
substantial evidence to support the district court's findings relating to the prejudice prong

                                                           17
of the Strickland test. We also find that the conclusion of law reached by the district court
is reasonable based on its findings of fact.


       It is important to recognize that Strickland provides that "[t]he result of a
proceeding can be rendered unreliable, and hence the proceeding itself unfair, even if the
errors of counsel cannot be shown by a preponderance of the evidence to have
determined the outcome." 466 U.S. at 694. As we noted above, a movant attempting to
establish that the deficient performance of counsel resulted in prejudice must show a
"'probability sufficient to undermine confidence in the outcome.'" Sprague, 303 Kan. at
426.


       Based on our review of the record, we conclude that it was reasonable for the
district court to find that Spangler established a probability sufficient to undermine the
outcome of the trial. Likewise, we conclude that it was reasonable for the district court to
find that the deficient performance of defense counsel resulted in prejudice sufficient to
undermine confidence in the outcome of the trial. In particular, we find that trial counsel's
failure to investigate Spangler's mental health status deprived Spangler of the opportunity
to present an "imperfect self-defense" theory at trial.


       Affirmed.




                                                 18